     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 1 of 19

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     SCOTT BARBOUR,                                    Case No. 1:18-cv-0246-NONE-BAM (PC)
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         REGARDING DEFENDANT’S MOTION TO
13            v.                                         DISMISS
14     UNITED STATES,                                    ORDER DENYING REQUEST TO OPEN
                                                         DISCOVERY
15                        Defendant.
                                                         (ECF No. 18, 19)
16
                                                         FOURTEEN (14) DAY DEADLINE
17

18
      I.     Introduction
19
             Plaintiff Scott Barbour (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
20
      pauperis in this civil rights action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b).
21
      The action was initially designated as a prisoner civil rights action, and was later redesignated as
22
      a regular civil action and reassigned to the undersigned Magistrate Judge. (ECF No. 11.)
23
             On August 21, 2019, Defendant filed a motion to dismiss the first amended complaint for
24
      lack of subject matter jurisdiction. (ECF No. 18.) Plaintiff filed his opposition on September 18,
25
      2019, (ECF No. 20), and Defendant filed a reply on September 25, 2019, (ECF No. 21). Plaintiff
26
      also filed a motion for an order opening discovery on September 18, 2019, (ECF No. 19), which
27
      Defendant opposed on September 25, 2019, (ECF No. 22). The deadline for the filing of
28
                                                         1
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 2 of 19

 1    Plaintiff’s reply, if any, has not yet expired.

 2            For the reasons discussed below, the Court recommends that Defendant’s motion to

 3    dismiss be granted in part and denied in part.

 4    II.     Summary of Relevant Allegations

 5            Plaintiff is currently housed at the United States Penitentiary Canaan in Waymart,

 6    Pennsylvania. The events in the complaint are alleged to have occurred while Plaintiff was

 7    housed at the United States Penitentiary Atwater (“USP Atwater”) in Atwater, California.

 8    Plaintiff names the United States of America as the sole defendant and asserts claims for

 9    negligence/personal injury arising out of a race riot that occurred at USP Atwater on July 24,

10    2015. Plaintiff brings claims in the Complaint under the Federal Tort Claims Act (“FTCA”), for

11    negligence.

12            Plaintiff alleges as follows:

13            On July 24, 2015, at USP Atwater, a race riot broke out on the recreation yard and
              in several of the housing units. After the violence on the yard broke out, the
14            Center Tower guard, in contravention of his Post Orders, the relevant policy
              statements, and numerous entreaties from his lieutenant and fellow staff members,
15            failed to take any actions to quell the violence, which resulted in several inmates,
              including Plaintiff, receiving serious injuries. Further, Recreation Specialist
16            McIntire acted negligently when he locked the gate between Yards Two and
              Three, thus precluding the escape from the violence by the inmates, including
17            Plaintiff, who were under attack. [¶] Relevant to the Center Tower guard,
              Plaintiff subsequently asked him why he had failed to fire any shots. He
18            responded by stating: “I don’t think you would have fired into your own people,
              either.” (The tower guard is of the same race and ethnicity as the aggressors in
19            the riot.)
20
      (Doc. No. 9 at 3-4.)
21
              Plaintiff further alleges:
22
              Finally, Captain Garcia, who at the time of the riot oversaw, inter alia, the
23            Compound area of USP Atwater, and Recreation Supervisor Pedraza, who at the
              time of the riot oversaw, inter alia, the outside recreation areas of USP Atwater,
24            failed, respectively, to ensure that the compound and the outside recreation areas
              had the number of staff members posted to those areas that was required by post
25            orders, policy, and directives. At the outset of the riot in question the aggressors
              threw unopened cans of soda at the victims, including Plaintiff, for several
26            minutes before attacking at close quarters with pipes and homemade knives.
              During this time there were no recreation staff on Yard 3 (the Yard the riot had
27            occurred on), and there were no Compound staff anywhere in the vicinity of the
              riot. Also during this soda-throwing period, no staff members activated their
28            emergency duress devices, and thus no staff responded to the attack until well
                                                           2
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 3 of 19

 1            after the close quarter attack had commenced. Because no staff responded until
              well after the close quarter attack had commenced, several inmates, including
 2            Plaintiff, suffered serious injuries. And no staff responded because, as state
              above, there were no staff members on Yard 3 or in close proximity on the
 3            Compound to see the outset of the attack. And there were no staff members on
              Yard 3 or in close proximity on the Compound because the recreation yard and
 4            the Compound did not have the number of staff members required by post orders,
              policy, and directives, thus staff failed to patrol the rec yard and compound,
 5            resulting in Plaintiff’s injuries.

 6    (Id. at 4-5.)

 7            Plaintiff contends that as a result of these negligent acts, he was stabbed three times and

 8    suffers from post-traumatic stress disorder. He seeks $5,000,000.00 in damages.

 9    III.    Federal Torts Claim Act and the Discretionary Function Exception

10            A.      Legal Standards For 12(b)(1) Motion

11            “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co.,

12    511 U.S. 375, 377 (1994). Federal Rule of Civil Procedure 12(b)(1) allows a defendant to raise

13    the defense, by motion, that the court lacks jurisdiction over the subject matter of an entire action

14    or of specific claims alleged in the action. “A motion to dismiss for lack of subject matter

15    jurisdiction may either attack the allegations of the complaint or may be made as a ‘speaking

16    motion’ attacking the existence of subject matter jurisdiction in fact.” Thornhill Publ’g Co. v.

17    Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

18            When a Rule 12(b)(1) motion attacks the existence of subject matter jurisdiction, no

19    presumption of truthfulness attaches to the plaintiff’s allegations. Thornhill Publ’g Co., 594 F.2d

20    at 733. “[T]he district court is not restricted to the face of the pleadings, but may review any

21    evidence, such as affidavits and testimony, to resolve factual disputes concerning the existence of

22    jurisdiction.” McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988). When a Rule

23    12(b)(1) motion attacks the existence of subject matter jurisdiction in fact, plaintiff has the burden

24    of establishing that such jurisdiction does in fact exist. Thornhill Publ’g Co., 594 F.2d at 733.

25            A Rule 12(b)(1) motion will be granted if the complaint, when considered in its entirety,

26    on its face fails to allege facts sufficient to establish subject matter jurisdiction. Savage v.

27    Glendale Union High Sch., 343 F.3d 1036, 1039-40 n.2 (9th Cir. 2003); Thornhill Publ'g Co. v.

28    General Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979). Challenges to jurisdiction under
                                                           3
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 4 of 19

 1    Rule 12(b)(1) may be facial (i.e., on the pleadings) or factual, permitting the court to look beyond

 2    the complaint. Savage, 343 F.3d at 1039-40, n.2; see also White v. Lee, 227 F.3d 1214, 1242 (9th

 3    Cir. 2000). In a factual challenge, “the district court is not restricted to the face of the pleadings,

 4    but may review any evidence, such as affidavits and testimony, to resolve factual disputes

 5    concerning the existence of jurisdiction.” McCarthy v. United States, 850 F.2d 558, 560 (9th Cir.

 6    1988); see also Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir. 1983)

 7    (consideration of material outside the pleadings did not convert a Rule 12(b)(1) motion into one

 8    for summary judgment).

 9            B.      Federal Tort Claims Act

10            The FTCA provides for recovery of money damages against the United States for

11    cognizable state or common law torts committed by federal officials while acting within the scope

12    of their employment. 28 U.S.C. §§ 1346(b), 2674. The FTCA provides that the United States

13    shall be liable in tort suits “in the same manner and to the same extent as a private individual

14    under like circumstances.” 28 U.S.C. § 2674. It is the exclusive waiver of sovereign immunity for

15    suits against the United States sounding in tort. 28 U.S.C. § 1346(b).

16            The FTCA can extend tort liability to the U.S. government if the facts show that the

17    actions taken amount to negligence under state law. Under California law, negligence is

18    established if the plaintiff can show that his injury is a result of the defendant’s breach of a duty

19    of care. Nally v. Grace Cmty. Church, 47 Cal. 3d 278, 294 (1988).

20            C.      The Discretionary Function Exception
21            However, the FTCA waiver of immunity is inapplicable to a claim based on the exercise

22    of a discretionary function on the part of a federal agency or employee. Childers v. United States,

23    40 F.3d 973, 974 (9th Cir. 1995) (citing 28 U.S.C. § 2680(a)); Terbush v. United States, 516 F.3d

24    1125, 1128 (9th Cir. 2008). This is true “whether or not the discretion is abused.” Miller v. United

25    States, 163 F.3d 591, 593 (9th Cir. 1998). In creating the discretionary function exception (DFE),

26    Congress “wished to prevent judicial ‘second-guessing’ of legislative and administrative
27    decisions grounded in social, economic, and political policy through the medium of an action in

28    tort.” U.S. v. S.A. Empresa de Viacao Aerea Rio Grandense, 467 U.S. 797, 814 (1984).
                                                           4
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 5 of 19

 1            Under the discretionary function exception, the government retains sovereign immunity

 2    for “[a]ny claim ... based upon the exercise or performance or the failure to exercise or perform a

 3    discretionary function or duty on the part of a federal agency or an employee of the Government,

 4    whether or not the discretion involved be abused.” 28 U.S.C. § 2680(a). The Supreme Court

 5    established a two-step inquiry to determine whether the discretionary function exception applies.

 6    See Berkovitz by Berkovitz v. United States, 486 U.S. 531, 536-37 (1988). “First, a court examines

 7    whether the government's actions are ‘discretionary in nature, acts that involv[e] an element of

 8    judgment or choice.’” Chadd v. United States, 794 F.3d 1104, 1109 (9th Cir. 2015), cert. denied

 9    136 S.Ct. 2008 (2016) (quoting United States v. Gaubert, 499 U.S. 315, 322 (1991)). “If there is

10    ... a statute or policy directing mandatory and specific action, the inquiry comes to an end because

11    there can be no element of discretion when an employee has no rightful option but to adhere to

12    the directive.” Id. (quoting Terbush, 516 F.3d at 1129). Second, “a court must determine whether

13    that judgment is of the kind that the discretionary function was designed to shield.” Berkovitz, 486

14    U.S. at 536. “To survive a motion to dismiss, [a plaintiff] must ‘allege facts which would support

15    a finding that the challenged actions are not the kind of conduct that can be said to be grounded in

16    the policy of the regulatory regime.” Terbush, 516 F.3d at 1130 (emphasis omitted) (quoting

17    Gaubert, 499 U.S. at 324-25). “The focus of the inquiry is not on the agent's subjective intent in

18    exercising the discretion conferred by statute or regulation, but on the nature of the actions taken

19    and on whether they are susceptible to policy analysis.” Gaubert, 499 U.S. at 325, 111 S.Ct.

20    1267.
21            Congress expressly reserved the sovereign immunity of the United States as to such

22    claims, and therefore, federal courts lack jurisdiction over any claim to which the discretionary

23    function applies. Alfrey v. United States, 276 F.3d 557, 561 (9th Cir. 2002). Although the plaintiff

24    bears the initial burden of proving subject matter jurisdiction under the FTCA, the government

25    bears the burden of establishing that the discretionary function applies. Sabow v. United States, 93

26    F.3d 1445, 1451 (9th Cir. 1996); Miller, 163 F.3d at 594.
27            D.     Ruby v. United States

28            Both Plaintiff and Defendant rely on Ruby v. United States, No. 1:18-CV-00200-SAB PC,
                                                         5
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 6 of 19

 1    2019 WL 2089498, at *3 (E.D. Cal. May 13, 2019), 1 appeal dismissed sub nom. Ruby v.

 2    Matevousian, 2019 WL 8059525 (9th Cir. Dec. 9, 2019), a case by another inmate who was

 3    injured in the same riot at USP Atwater as Plaintiff. Since both parties alternatively rely upon

 4    and distinguish Ruby, the Court summarizes that case.

 5              In Ruby, Plaintiff, also injured in the same riot, argued that the BOP Program Statements

 6    and regulations required the use of immediate force to quell the prison disturbance, relying on 28

 7    C.F.R. § 552.21(a). Plaintiff argued that the attack could have been avoided had prison officials

 8    implemented BOP policy to use immediate force and that the gates had not been locked which

 9    prevented escape. Plaintiff argued that the gun tower is outfitted with lethal weapons, however,

10    tower staff failed to implement the use of firearms. Staff even failed to fire a warning shot. At the

11    base of the gun tower are sandbags, which can be used for warning shots, so a bullet will not

12    deflect and harm others; prison officials breached their duty by not even firing a warning shot.

13    Ruby, 2019 WL 2089498, at *1.

14              The court in Ruby held that the actions plaintiff the challenged involved an element of

15    judgment or choice. BOP Program Statement 5566.06 provides that “immediate or unplanned use

16    of force by staff is required when an inmate is ... assaulting any other person to include other

17    inmates,” but the court stated that Program Statement 5566.06 does not mandate any particular

18    type of immediate or unplanned force. Under 28 C.F.R. § 552.20, BOP authorizes staff to use

19    force only as a last alternative after all other reasonable efforts have failed. In this instance, the

20    BOP exercised its discretion and used pepper spray to quell the disturbance. The court stated that
21    there is no regulation or Program Statement that requires the use of a warning shot or lethal force

22    to quell a prison disturbance. Thus, the court found that the challenged action involves element

23    of judgment or choice.

24              The court in Ruby also held that challenged action is the type Congress meant to protect

25    under the discretionary function exception. Quelling a prison riot “is a classic example of an

26    activity requiring the exercise of discretion .... We do not believe that Congress meant for judges,
27

28    1
          This case is also referred to by the parties as Ruby v. Matevousian.
                                                            6
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 7 of 19

 1    through hindsight, to second-guess such difficult decisions.” Ruby, 2019 WL 2089498, at *4,

 2    citing Buchanan v. United States, 915 F.2d 969, 972 (5th Cir. 1990). The court held that the

 3    decisions made by BOP officials were grounded in public policy, namely, assuring the safety and

 4    security of inmates and efficiently managing the prison. Therefore, the court recommended that

 5    the motion to dismiss for lack of subject matter jurisdiction be granted, which was adopted by the

 6    District Court. Ruby v. United States, No. 1:18-CV-00200-SAB PC, Order adopting Findings

 7    and Recommendations to dismiss case, Ruby v. United States, No. 1:18-CV-00200-DAD-SAB

 8    PC, ECF No. 36.

 9    IV.      Defendant’s Motion to Dismiss

10             A.       Defendant’s Moving Arguments

11             The United States asks the Court to dismiss this case for lack of subject matter jurisdiction

12    pursuant to the discretionary function exception to the FTCA, 28 U.S.C. § 2680(a). Defendant

13    argues that the prison’s response to the riot involved an element of judgment or choice. The rules

14    governing the use of force are set for in 28 C.F.R. 28 C.F.R. § 552.20 et seq.,2 and two Bureau of

15    Prisons Program Statements -- Program Statement 5566.06 and 5500.12. The Bureau of Prisons

16    authorize staff to use force only as a last alternative, after all other reasonable efforts have failed.

17    The C.F.R distinguishes between immediate and calculated uses of force. Immediate force may

18    be used when behavior constitutes an immediate, serious threat to person or property or security.

19    28 C.F.R. § 552.21(a).3 Calculated use of force is employed in situations where there is no

20    immediate, direct threat to the inmate or others. 28 C.F.R. § 552.21(b).4 The amount of force
21    2
        See 28 C.F.R. § 552.20 states in relevant part, “The Bureau of Prisons authorizes staff to use force only as a last
      alternative after all other reasonable efforts to resolve a situation have failed. When authorized, staff must use only
22    that amount of force necessary to gain control of the inmate, to protect and ensure the safety of inmates, staff, and
      others, to prevent serious property damage and to ensure institution security and good order.”
23
      3
       See 28 C.F.R. § 552.21states, “(a) Immediate use of force. Staff may immediately use force and/or apply restraints
24    when the behavior described in § 552.20 constitutes an immediate, serious threat to the inmate, staff, others, property,
      or to institution security and good order.”
25
      4
        28 C.F.R. § 552.21 states, “(b) Calculated use of force and/or application of restraints. This occurs in situations
26    where an inmate is in an area that can be isolated (e.g., a locked cell, a range) and where there is no immediate, direct
      threat to the inmate or others. When there is time for the calculated use of force or application of restraints, staff must
27    first determine if the situation can be resolved without resorting to force.”

28
                                                                    7
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 8 of 19

 1    authorized is only the amount necessary to gain control of the inmate. 28 C.F.R. § 552.22(a)

 2    (“Staff ordinarily shall first attempt to gain the inmate's voluntary cooperation before using

 3    force.”), (c) (“Staff shall use only that amount of force necessary to gain control of the inmate”).

 4    Defendant argues that within these parameters, the force an officer uses and decisions about the

 5    type of force required is within the discretion of the officer and is based on the officer assessment

 6    of the situation, and the officers experience and sound judgment. BOP’s Program Statement

 7    5500.14 provides for the use of firearms only when deemed necessary to prevent escape, loss of

 8    life or physical injury or to restore security. Use of firearms are considered a last measure, when

 9    all available means have failed.

10           Defendant argues that the regulations and Program Statements do not set forth pre-tailored

11    mandated responses to a situation, but direct that use of force and type of force depend upon a

12    myriad of factors. The regulations and Program Statements do not direct when the use of lethal

13    weapons or a warning shot must be used to quell prison disturbances, as Plaintiff alleges. Staff are

14    trained to evaluate each situation to apply the amount of force necessary to resolve the situation.

15           To the extent Plaintiff’s claim rests on insufficient staff assigned to the yard, this claim is

16    precluded by the discretionary function exception, citing Mitchell v. United States, 149 F.Supp.2d

17    1111 (D. Ariz. 1999). Discretionary decisions such as the number of guards to employ,

18    emergency alarms and tactical choices in moving inmates in the institution are within the

19    discretionary function exception. In any claim that insufficient staff were present to intervene

20    during the riot attacks, the discretionary decision exempts how to deploy limited resources, citing
21    numerous authorities such as Alfrey v. United States, 276 F.3d 557 (9th Cir. 2002)(“[i]t is clear

22    that balancing the need to provide inmate security with the rights of inmates to circulate and

23    socialize within the prison involves considerations based upon public policy.”)

24           Defendant also asks the Court to take judicial notice of various documents. See ECF No.

25    18-2, including (1) the declaration of Joshua Brown filed in the case styled Ruby v. United States;

26    (2) Declaration of Gerald Del Re also filed in the Ruby v. United States, (3) an Appendix
27    containing Program Statements also filed in Ruby v. United States, and (4) the findings and

28
                                                         8
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 9 of 19

 1    recommendations regarding Defendant’s Motion to Dismiss filed Ruby v. United States.5

 2             B. Plaintiff’s Opposition to Motion to Dismiss

 3             Plaintiff has four main complaints about how the riot was handled: (1) the tower guard did

 4    nothing to quell the riot and must immediately use force when staff witness an inmate being

 5    assaulted, (2) the tower guard did not employ any force based on racial discrimination, (3) staff

 6    closed and locked the gate which precluded any means for the attacked inmates from retreating,

 7    and (4) staff failed to patrol the recreation yard.

 8             Plaintiff argues that the case relied on by the Government, Ruby v. Matevoisian, 1:18-cv-

 9    0200 LJO SAB, is distinguishable. Plaintiff argues that the correct argument is that Program

10    Statement 5566.06 requires the immediate use of force by staff when an inmate is trying to inflict

11    injury on another which may be life threating or assaulting another inmate. The employee had no

12    choice but to obey the binding regulations, but did not in the riot. Ruby v. Matevoisian is

13    distinguishable because the plaintiff in that case did not argue, as Plaintiff here does, that staff

14    may have discretion to deal with threats of force, but where an inmate is being assaulted in the

15    presence of staff, staff must employ force.

16             Plaintiff argues that threat to an inmate allows staff the discretion how to deal with the

17    threat. (ECF No. 20, p.10.) But section 552.20 does not confer any discretion regarding use of

18    force when staff witnesses an assault in progress. Plaintiff argues that the Court in Ruby

19    incorrectly interpreted the regulation, assigning discretion in gaining control of an inmate.

20    Plaintiff’s argument is that Program Statement 5566.06, does not mandate a particular use of
21    force, but mandates immediate use of force when staff witness an inmate being assaulted. The

22    tower guard was required to employ an immediate use of some type of force, not any particular

23    type of force, but some type of force. The tower guard employed no force. Staff do not have

24    unfettered discretion on how to deal with an assault in progress – they could not leave an inmate

25
      5
        Federal Rule of Evidence 201(d) permits the Court to “take judicial notice at any stage of the proceeding.” “The
26    court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is generally known within
      the trial court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy
27    cannot reasonably be questioned.” Fed. R. Evid. 201(b).The Court may take judicial notice of the files in that case.
      Fed. R. Evid. 201. In addition, since Rule 12(b)(1) permits the Court to consider factual evidence presented, the
28    Court will consider the facts presented in the documents.
                                                                  9
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 10 of 19

 1     being beaten while staff go have lunch and deal with the problem later. They must employ force.

 2     The mere existence of the directive to use force is enough to defeat the discretionary function

 3     exception. The tower guard and the recreation and compound staff acted negligently with respect

 4     to the race riot. The tower guard had lethal and less than lethal munitions he could have used.

 5     Yet, the guard did nothing to stop the attacks, which violated his post orders and 5566.06.

 6              The tower guard’s actions were motived by racial/ethnic discrimination (“I don’t shoot

 7     into my own.”)6 It does not matter that 10 minutes later, staff on the ground stopped the attacks.

 8     He did not use force against a group of inmates with whom he shared a common ethnicity.

 9     Further, Plaintiff argues that the tower guard was given a direct order to shoot, but did not follow

10     this directive.7 Nurse v. United States, 226 F.3d 996, 1002 (9th Cir. 2000) (government conduct

11     cannot be discretionary if it violates a legal mandate.) The plaintiff in Ruby v. Matevoisian did not

12     present evidence that the tower guard was given a direct order to shoot. The tower guard had a

13     duty to act, and use any force, but instead used no force.

14              Officer McIntyre locked the gates eliminating any means of retreat. Inmates faced with

15     the threat could not simply walk away because Officer McIntyre, whose post order required him

16     to leave the yard gates open, locked the case, barring the only means of escape. Even if he had

17     discretion to lock the gates, it is not reasonable to lock 32 inmates in a confined space with over

18     100 armed inmates. (ECF No. 20, p.17.)

19              Plaintiff also claims that the staff who were assigned to the recreation yard failed to patrol

20     their assigned areas in violation of their post orders, policy and directives. It was as a result of
21     their failure and in attentiveness that caused them not to notice the events leading up to the riot.

22     In Ruby v. Matevoisian, the plaintiff did not present evidence that the recreation/compound staff

23
       6
        Plaintiff presents a declaration of inmate Donovan Slagg, who overheard a conversation held after the riot between
24     Plaintiff and Officer Rosales, the tower guard. Witness Slagg states: that Officer Rosales responded to a question of
       why he did not fire any shots during the race riot, “I don’t think you would have shot into your own people either.”
25     (ECF No. 20, p. 27 of 28). Plaintiff attributes discriminatory intent on Officer Rosales’ part.

26     7
         Plaintiff also presents evidence that Captain Garcia gave a direct order for the tower guard to shoot but the tower
       guard did not. Plaintiff presents the declaration of inmate Bryan Bowen, who was also injured in the riot, heard and
27     saw Captain Garcia screaming into this handheld radio “Goddamit shoot! Shoot! Shoot!” Plaintiff argues that
       Captain Garcia’s verbal command to the tower guard to employ force was sufficient to strip the tower guard of any
28     discretion, and with it any protection of the discretionary function exception. (ECF No. 20, p. 24.)
                                                                  10
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 11 of 19

 1     were not patrolling their assigned areas. Cases dealing with decisions about where staff should be

 2     assigned are not relevant. Plaintiff cites cases which hold that the discretionary function

 3     exception does not bar claims based on allegation that prison guard failed to patrol, cases cited at

 4     ECF No. 20 p. 18. Plaintiff cites to other Program Statements which require that staff must stay

 5     alert, staff is responsive for inmates. Id; see e.g., Padilla v. United States, 2012 WL 12882367

 6     (C.D. 2012).

 7              C.        Government’s Reply to Plaintiff’s Opposition

 8              Defendant contends that the Prison’s response to the riot involved an element of judgment

 9     or choice. Plaintiff admits that BOP staff have discretion on how to deal with threats of violence,

10     which “may” include force to gain control. The Program Statement does not mandate the use of

11     particular type of force. In this case, BOP staff exercised their discretion to use pepper spray to

12     quell the prison disturbance.

13              Defendant argues that Plaintiff takes the position that the tower guard, even in the

14     presence of the use of pepper spray by other BOP staff, had no discretion and was mandated to

15     use force to stop the riot. There is no regulation or Program Statement that requires the use of

16     warning shot to quell a disturbance. BOP employs various tools and tactics short of firing to

17     quell disturbances before resorting to firearms.

18              Plaintiff also raises the issue that the gate was locked to prevent the riot from spreading.8

19     No post or regulation requires BOP staff to be at a specific location. Plaintiff does not contend

20     there were insufficient staff posted or that the staff were absent. Rather, he argues that post order
21     would have required staff to be at a specific location. No such post or regulations exist.

22              The government argues that the challenged action is of the type Congress meant to protect

23     under the discretionary function exception. Case law is uniform in holding that decisions

24     regarding the safety of inmates and the use of force even if incorrect are discretionary matters,

25     citing Alfrey, 276 F.3d 557 and other cases.9

26     8
         Plaintiff argues that it took 9-10 minutes to quell the riot, but Defendant argues that BOP calculated the time that
       the violence was identified by staff until the time it ended, at three minutes. (ECF No. 21, p.3.)
27
       9
        Plaintiff filed a “response” to Defendant’s reply brief. (Doc. 24). The Eastern District of California's Local Rules
28     230 does not authorize the filing of a response to a reply. See Local Rule 230 (a)-(c), (l). While Plaintiff’s response
                                                                   11
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 12 of 19

 1     V.       Discussion

 2              A.       The Challenged Actions Involved an Element of Judgment or Choice

 3              “[A] prison's internal security is peculiarly a matter normally left to the discretion of

 4     prison administrators.” Rhodes v. Chapman, 452 U.S. 337, 349 n. 14, 101 S.Ct. 2392, 2400 n. 14,

 5     69 L.Ed.2d 59, 70 n. 14 (1981) (emphasis added). When the potential for violence ripens into

 6     actual unrest and conflict, this principle carries special weight. See Whitley v. Albers, 475 U.S.

 7     312, 321, 106 S.Ct. 1078, 1085, 89 L.Ed.2d 251, 261–62 (1986) (That deference extends to a

 8     prison security measure taken in response to an actual confrontation with riotous inmates, just as

 9     it does to prophylactic or preventive measures intended to reduce the incidence of these or any

10     other breaches of prison disciplines); Miller v. United States, 1993 WL 137103, at *1 (10th Cir.

11     Apr.23, 1993) (unpublished) (stating that the decisions prison staff make during a fight are the

12     type of decisions the discretionary function exception was designed to shield).

13                       1. Actions of the Tower Guard

14              Plaintiff challenges the inaction of the tower guard in not shooting when the disturbance

15     was under way. In Plaintiff’s view, the tower guard was mandated to take affirmative action and

16     in failing to do what is mandated, takes this case out of the discretionary function exception.

17              A prison's internal security is normally left to the discretion of prison officials, Rhodes v.

18     Chapman, 452 U.S. 337, 349 n. 14 (1981), and in this case the actions of the officials in

19     responding to the disturbance were discretionary. There is absolutely no dispute that Plaintiff was

20     hurt during an incident involving two groups of prisoners, which Plaintiff himself characterizes as
21     a gang riot. Plaintiff’s complaints arise from spontaneous decisions made during the emergent

22     circumstances of the assault on white inmates. The decisions of prison officials during a fight

23     between two groups of prisoners, by whatever name, and however characterized, remains the type

24     of decision protected by the discretionary function exception to the FTCA. The Court rejects

25     Plaintiff’s contention that the tower guard must take some kind of affirmative action during a riot,

26     and has no discretion, particularly where, as here, ground security forces were attempting to gain
27

28     brief is not authorized, the Court has reviewed the brief.
                                                                    12
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 13 of 19

 1     control over the riot.10 (See ECF No 18-2, Decl Gerald Del Re ¶6; Decl. Joshua Brown ¶4

 2     (orders were given to inmates, and then two deployment of OC pepper spray saturating the area.))

 3     Actions or inactions taken during a riot is a quintessential act within the discretionary function

 4     exception.

 5            Plaintiff contends that the tower guard’s decisions to use no force was based on

 6     discriminatory reasons. Plaintiff presents evidence that the tower guard was overheard telling

 7     Plaintiff that “I don’t think you would have shot into your own people either.” Plaintiff attributes

 8     racial discriminatory intent for failing to use some force.

 9            The discretionary function exception precludes claims against the United States which are

10     “based upon the exercise or performance or the failure to exercise or perform a discretionary

11     function or duty on the part of a federal agency or an employee of the Government, whether or

12     not the discretion was abused.” 28 U.S.C. § 2680(a) (emphasis added). However, “[i]n general,

13     .. . the Constitution can limit the discretion of federal officials such that the FTCA's discretionary

14     function exception will not apply.” Nurse v. United States, 226 F.3d 996,1002 & n. 2 (9th Cir.

15     2000). Indeed, [f]ederal officials do not possess discretion to violate constitutional rights.” United

16     States Fid. & Guar. Co. v. United States, 837 F.2d 116, 120 (3d Cir.) (cited in Nurse, 226 F.3d at

17     1002), cert. denied, 487 U.S. 1235, 108 S.Ct. 2902, 101 L.Ed.2d 935 (1988).

18            The Court acknowledges that other courts have held that the discretionary function

19     exception does not insulate the United States from unconstitutional abuses. See e.g., Loumiet v.

20     United States, 828 F.3d 935, 944 (D.C. Cir. 2016) (FTCA’s discretionary-function exception does
21     not immunizes allegedly unconstitutional abuses of discretion by the government); Medina v.

22     United States, 259 F.3d 220, 225 (4th Cir.2001) (noting that the starting point of the discretionary

23     function exception analysis is that “federal officials do not possess discretion to violate

24
       10
          Plaintiff argues that Officer Garcia gave a direct order to “shoot” into his radio headset. This
25     fact is not determinative of this court’s jurisdiction. The evidence establishes that on the ground
26     security forces were converging on the riot where large amounts of OC pepper spray were
       deployed to quell the disturbance by means of a MK-9 pepper spray. (ECF No 18-2, Decl. Gerald
27     Del Re ¶6.) Plaintiff’s witnesses cannot testify to whom Officer Garcia was directing his order to
       “shoot,” the tower guard or the officers who ultimately did shoot the pepper spray to quell the
28     riot.
                                                            13
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 14 of 19

 1     constitutional rights or federal statutes”) (quoting U.S. Fid. & Guar. Co. v. United States, 837

 2     F.2d 116, 120 (3d Cir.1988)); Nurse v. United States, 226 F.3d 996, 1002 (9th Cir.2000)

 3     (“governmental conduct cannot be discretionary if it violates a legal mandate”); see Raz v. United

 4     States, 343 F.3d 945, 948 (8th Cir. 2003) (the FBI’s “alleged surveillance activities f[e]ll outside

 5     the FTCA’s discretionary-function exception” where the plaintiff had “alleged they were

 6     conducted in violation of his First and Fourth Amendment rights.”)

 7             Plaintiff challenges that the reason the tower guard failed to shoot was for discriminatory

 8     racial reasons. The focus of the inquiry is not on the agent’s subjective intent in exercising the

 9     discretion conferred by statute or regulation, but on the nature of the actions taken and on whether

10     they are susceptible to policy analysis.” United States v. Gaubert, 499 U.S. 315, 325, 111 S.Ct.

11     1267, 113 L.Ed.2d 335 (1991). The tower guard’s decision to shoot or not to shoot was within the

12     discretion of the tower guard, even if it is arguably an abuse of discretion. Regardless of the

13     purported motivation for failing to shoot, the nature of the action, to deploy force or not, was

14     within the discretion of the tower guard. “Further, Courts do not ask whether the alleged federal

15     tortfeasor was in fact motivated by a policy concern, but only whether the decision in question

16     was of the type that policy analysis could inform. Id.

17             Further, Plaintiff cannot allege any constitutional violation from the tower guard’s

18     decision not to shoot. Plaintiff does not have a constitutional right to have some kind of force

19     used upon him or upon others for his protection or to have the guard act in a particular manner to

20     protect Plaintiff. Specifically, Plaintiff does not have a constitutional right to have a warning shot
21     fired into a riot or constitutionally entitled to a particular use of force to protect him. Ziglar v.

22     Abbasi, 137 S. Ct. 1843, 1857, 198 L.Ed. 2d 290 (2017) (expanding the Bivens remedy is now a

23     disfavored judicial activity). Accordingly, actions or inactions taken during a riot involved an

24     element of judgment or choice within the discretionary function exception.

25                     2. Locking the Gate

26             Plaintiff claims that staff closed and locked the gate which precluded any means for the
27     attacked inmates, such as Plaintiff, from retreating.

28             Plaintiff does not cite to any mandatory authorities, regulations or Program Statements,
                                                           14
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 15 of 19

 1     which impose mandatory duties on officers to keep the gates open. Defendant presents evidence

 2     that USP Atwater is a high security prison and having locked gates is essential to limit movement

 3     of inmates. (ECF No 18-2, Decl Gerald Del Re ¶3; Decl Joshua Brown ¶2.) Correctional staff

 4     typically lock gates when a disturbance erupts in a large area to contain the disturbance and not

 5     allow it to spread. The gate was closed either because it was the end of movement of inmates or

 6     because there was a large grouping of inmates, which staff sought to contain. In either event,

 7     closing the gate was an appropriate choice to isolate and contain any subsequent disturbance.

 8     (ECF No 18-2, Decl Joshua Brown ¶2.) Thus, whether to close the gate was a performance of a

 9     choice, and in discretion to prevent movement and contain any subsequent disturbance.

10                     3. Failure to Patrol

11             In Plaintiff’s first amended complaint, he states that guards were not present during the

12     riot: “During this time there were no recreation staff on Yard 3 (the Yard the riot had occurred

13     on), and there were no Compound staff anywhere in the vicinity of the riot.” ( ECF No. 9, p.4.)

14     Plaintiff alleges that there were not enough officers at the area. In his opposition, rather than

15     claiming the number of officers present was inadequate, he clarifies that staff who were assigned

16     to the recreation yard failed to patrol their assigned areas in violation of their post orders. Thus,

17     plaintiff claims failure to patrol; staff were not where they were supposed to be located.

18             A number of federal appeals courts have held that the government is not immune from

19     FTCA liability for inmate assaults resulting from prison guards' lazy or careless failure to perform

20     their duties. See Keller v. United States, 771 F.3d 1021, 1025-26 (7th Cir. 2014) (denying
21     defendant's motion for summary judgment when it had pointed to “no evidence in the record to

22     contradict [plaintiff's] claims that the guards were simply lazy or inattentive”); Triestman v. Fed.

23     BOP, 470 F.3d 471, 475-76 (2d Cir. 2006) (per curiam) (denying motion to dismiss and finding

24     that subject-matter jurisdiction existed over plaintiff's claims that prison guards “failed to patrol ...

25     out of laziness or inattentiveness”); Middleton v. U.S. Fed. BOP, 658 F. App'x 167, 171-72 (3d

26     Cir. 2016) (per curiam) (vacating dismissal of plaintiff's FTCA failure-to-protect claim arising
27     from prison guard's allegedly acting “lazy, inattentive, and negligent”).

28             Plaintiff claims that the prison guards had abrogated their duties entirely. Plaintiff cites to
                                                           15
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 16 of 19

 1     various Program Statements which require staff to be attentive and protect inmates: Program

 2     Statements 3000.03 (employees are responsible for the detention, supervision, inspection, care of

 3     inmates), 3420.11 (employees are required to remain fully alert and attentive during the duty

 4     hours), 550.14 (post orders must clearly state that staff are responsible for supervising inmates).

 5     Plaintiff alleges that Officer Ponce, in charge of the crew on the compound that day said, in

 6     response to why they were not present, “Oh, we must not have been paying attention.” (ECF

 7     No.20, p. 19 of 28.) The government did not provide a specific response to Plaintiff’s position.

 8     Based upon evidence the Court cannot conclude that the challenged action of failure to patrol

 9     involved an element of judgment or choice. Therefore, the Court cannot conclude as a matter of

10     law at this point that the guards' behavior is shielded by the discretionary function exception.

11            B. Challenged Action is Type Congress Meant to Protect Under Discretionary

12     Function Exception

13            “Prison administrators ... should be accorded wide-ranging deference in the adoption and

14     execution of policies and practices that in their judgment are needed to preserve internal order and

15     discipline and to maintain institutional security.” Bell v. Wolfish, 441 U.S. 520, 547, 99 S.Ct.

16     1861, 1878, 60 L.Ed.2d 447, 474 (1979). That deference “requires that neither judge nor jury

17     freely substitute their judgment for that of officials who have made a considered choice.” Whitley,

18     475 U.S. at 322, 106 S.Ct. at 1085, 89 L.Ed.2d at 262. See Buchanan v. United States, 915 F.2d

19     969, 972 (5th Cir. 1990) (Prison officials' minute-to-minute decision making in the chaotic

20     circumstances of a riot is a classic example of an activity requiring the exercise of discretion- We
21     interpret the general discretionary function in this case as responding to an emergency in a prison

22     under siege by rioting Cuban detainees. Prison officials were required to react swiftly, making

23     many difficult choices in an attempt to stem the tide of violence and destruction.)

24            1. Actions of the Tower Guard

25            The Court agrees with the conclusion is Ruby. The actions (or inaction) of the tower

26     guard during a riot, is the type of function shielded by the discretionary function exception.
27     Buchanan 915 F.2d at 972 (“We do not believe that Congress meant for judges, through

28     hindsight, to second-guess such difficult decisions” minute-to-minute decision making in the
                                                         16
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 17 of 19

 1     chaotic circumstances of a riot). “Neither do we believe that Congress intended to expose the

 2     government to tort liability that would place an even greater burden on prison officials during

 3     dangerous uprisings and that would increase the complexity of what is already “an extraordinarily

 4     difficult undertaking.” Id. Accordingly, the actions (or inactions) of the tower guard are shielded

 5     by the discretionary function exception.

 6             2. Locking the Gates

 7                “[T]he nature of the conduct, rather than the status of the actor, ... governs whether the

 8     discretionary function exception applies....” U.S. v. S.A. Empresa de Viacao Aerea Rio

 9     Grandense, 467 U.S. at 813, 104 S.Ct. at 2764, 81 L.Ed.2d at 674. A court must ask whether the

10     challenged acts, regardless of the rank of the actor, “are of the nature and quality that Congress

11     intended to shield from tort liability.” Id.

12             Under 18 U.S.C. § 4042(a)(1), BOP “ha[s] charge of the management and regulation of all

13     Federal penal and correctional institutions.” This includes providing “suitable quarters and

14     provid[ing] for the safekeeping, care, and subsistence” of all prisoners. Id. at § 4042(a)(2). BOP

15     officials make a number of different policy choices when evaluating safety and disciplinary

16     measures. Alfrey v. United States, 276 F.3d 557, 564-67 (9th Cir. 2002) (federal regulations

17     expressly give prison officials discretion in how to respond to reports of threats by inmates and in

18     how to search cells. Therefore, it must be presumed that the officials' choices in responding to the

19     report of Casto's threat were based in public policy.) BOP officials consider “such factors as

20     economic feasibility, staff allocation, security concerns, and disruption of an inmate's
21     participation in rehabilitation programs.” Palay v United States, 349 F.3d 418, 428-29 (7th Cir

22     2003) (citations omitted); Gaubert, 499 U.S. at 325, 111 S.Ct. at 1275 (the discretionary function

23     exception extends to decisions at the operational level that are in furtherance of governmental

24     policy).

25             The evidence establishes that closing the gate is discretionary function for security

26     purposes within the prison. Defendant presents evidence that USP Atwater is a high security
27     prison and locked gates is essential to limit movements of inmates. Correctional staff typically

28     lock gates when a disturbance erupts in a large area to contain the disturbance and not allow it to
                                                            17
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 18 of 19

 1     spread. “[A] prison's internal security is peculiarly a matter normally left to the discretion of

 2     prison administrators.” Rhodes v. Chapman, 452 U.S. 337, 349 n. 14, 101 S.Ct. 2392, 2400 n. 14,

 3     69 L.Ed.2d 59, 70 n. 14 (1981). The discretionary decision to lock the gates, to contain potential

 4     violence, which ultimately erupted is the type of action protected by discretionary function

 5     exception.

 6            3. Failure to Patrol

 7            As stated above, the first prong has not been satisfied on Plaintiff’s claim of failure to

 8     patrol Therefore, the discretionary function exception is not invoked by this claim.

 9            C.       Motion to Open Discovery

10            Plaintiff seeks open discovery to address the issues regarding the discretionary function

11     exception. (ECF No. 19.) Plaintiff seeks documents to substantiate his opposition to the Motion

12     to Dismiss that the discretion function exception does not apply. Plaintiff seeks documents

13     related to the tower officer’s conduct on July 24, 2015, all staff memoranda, review reports,

14     incident reports, and performance reviews related to the incident.

15            In light of legal issues resolved and recommended by these Findings and

16     Recommendations, the Court declines to open discovery until any objections are ruled upon by

17     the District Judge. Once the pleadings are set, and as appropriate following the District Court’s

18     review, the Court will open discovery on any of Plaintiff’s remaining claims.

19     VI.    Conclusion and Recommendation

20            Based on the foregoing, Plaintiff’s Motion to Open Discovery (ECF No. 19) is DENIED.
21            For the reasons stated above, IT IS HEREBY RECOMMENDED that Defendant’s motion

22     to dismiss (ECF No. 18), be GRANTED in PART and DENIED in PART as follows:

23            1. DENY the motion to dismiss on Plaintiff’s claim for failure-to-patrol; and

24            2. GRANT the motion to dismiss on all other claims on the ground that the Court lacks

25                  subject matter jurisdiction.

26            These Findings and Recommendations will be submitted to the United States District
27     Judge assigned to the case, under 28 U.S.C. § 636(b)(l). Within fourteen (14) days after being

28     served with these Findings and Recommendations, the parties may file written objections with the
                                                          18
     Case 1:18-cv-00246-NONE-BAM Document 26 Filed 07/01/20 Page 19 of 19

 1     Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 2     Recommendations.” The parties are advised that failure to file objections within the specified

 3     time may result in the waiver of the “right to challenge the magistrate’s factual findings” on

 4     appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 5     F.2d 1391, 1394 (9th Cir. 1991)).

 6
       IT IS SO ORDERED.
 7

 8        Dated:     July 1, 2020                               /s/ Barbara   A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        19
